PER CURIAM.
The adjudication of delinquency under review is reversed and the cause is remanded to the trial court with directions to order a new trial based on the authority of A.E.K. v. State, 432 So.2d 720 (Fla. 3d DCA 1983). The proceedings below were the functional equivalent of a nolo contendere plea which was accepted by the trial court without conducting a voluntariness inquiry of the juvenile herein as required by Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969).
Reversed and remanded for a new trial.